PER CURIAM:
Petitioners seek review of the Benefits Review Board’s (Board) decision and order *508and its decision and order on reconsideration affirming the administrative law judge’s award of black lung benefits pursuant to 30 U.S.C. §§ 901-45 (2000). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm on the reasoning of the Board. See Vandyke & Vandyke Coal Co. v. Dir., Office of Workers’ Comp. Programs, No. 03-305-BLA (BRB Dec. 18, 2003; May 24, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED